  Case 18-11293      Doc 53    Filed 03/26/19 Entered 03/26/19 16:26:44      Desc Main
                                 Document     Page 1 of 4



                        UNITED STATES BANKRUPTCY COURT
                           DISTRICT OF MASSACHUSETTS
                                EASTERN DIVISION

In re:

DAVID CROSS                                  Chapter 13
                                             Case No. 18-11293-JNF
         Debtor.

                                     STIPULATION

         NOW COME the parties, through their respective undersigned counsel, and

request that this Honorable Court enter the following stipulation as an order of the

Court.

                         STATEMENT OF MATERIAL FACTS

         1.    David Cross (the “Debtor”) is an individual who asserts an ownership

interest in the real property known as and numbered 17 Ellis Avenue, Hanover,

Plymouth County, Massachusetts (the “Property”).

         2.    U.S. Bank Trust N.A., as Trustee of the Bungalow Series F Trust, as

serviced by BSI Financial Services (“U.S. Bank Trust”) has a principal place of business

located at 7114 E. Stetson Drive, Suite 250, Scottsdale, Arizona.

         3.    On March 22, 2010, the Debtor and Keri L. Cross (the “Codebtor”)

executed and delivered to First Horizon Loan Corporation (the “Lender”) a note in the

original amount of $305,000.00 (the “Note”). Simultaneously therewith, as security for

the obligations under the Note, the Debtor and Codebtor executed and delivered to the

Lender a mortgage (the “Mortgage”) on the Property.

         4.    U.S. Bank Trust is the assignee of the Mortgage.
    Case 18-11293      Doc 53    Filed 03/26/19 Entered 03/26/19 16:26:44             Desc Main
                                   Document     Page 2 of 4



                                        The Bankruptcy

        5.     On April 10, 2018, the Debtor filed a Chapter 13 petition, commencing the

above-captioned case.

        6.     On February 12, 2019, the Trustee submitted a proposed confirmation

order regarding Debtor’s amended Chapter 13 plan.

        7.     On February 28, 2019, U.S. Bank Trust filed its motion for relief from stay

regarding the Note, Mortgage and Property, alleging post-petition arrears owed as the

grounds for relief from stay (the “Motion for Relief”). Doc. No. 48.

        8.     On March 11, 2019, the Debtor filed his opposition to the Motion for

Relief. Doc. No. 49.


        WHEREAS, the parties hereto desire to resolve all differences between them, the

parties STIPULATE and AGREE as follows:

        A. The Debtor acknowledges and agrees that the monthly payment amount
           under the Note and Mortgage as of March 2019 was $1,886.58. The Debtor
           also acknowledges and agrees that he is currently delinquent on his post-
           petition payments under the Note and Mortgage and, therefore, there exists
           good cause to grant U.S. Bank Trust relief from the automatic stay regarding
           the Property.

        B. The Debtor acknowledges and agrees that the post-petition arrears, including
           the March 2019 payment, total $4,998.381 (the “Post-Petition Arrears”),
           comprised of the following:

               1. $3,773.16 in monthly mortgage payments for February 2019 through
                  March 2019 (2 x $1,886.58); and



1This amount includes payments received by the lender through March 11, 2019. If the Debtor has made
additional payments to date that have not yet been received by the lender, such payments will be
credited against the amounts due under this stipulation agreement.


                                                 2
Case 18-11293    Doc 53    Filed 03/26/19 Entered 03/26/19 16:26:44        Desc Main
                             Document     Page 3 of 4



          2. $1,306.00 that U.S. Bank Trust has incurred in legal fees and costs in
             filing and prosecuting the Motion for Relief, including a fee of $275.00
             for the preparation and filing of this agreement; less

          3. $80.78 that U.S. Bank Trust is holding as a post-petition credit.

    C. The parties agree to the following:

          1. The Debtor shall pay the regular monthly mortgage payments on the
             Property as they become due, beginning with the April 1, 2019
             payment; and

          2. The Debtor shall cure the post-petition arrears in the amount of
             $4,998.38 on or before April 19, 2019.

          3. SHOULD THE DEBTOR FAIL TO MAKE THE PAYMENTS IN THE
             AMOUNTS AND BY THE DEADLINES DESCRIBED IN
             PARAGRAPH C(1) OR C(2) ABOVE DURING THE TIME PERIOD
             ENDING APRIL 19, 2019, THEN U.S. BANK TRUST (OR ITS
             SUCCESSORS-IN-INTEREST, IF ANY) MAY FILE AN AFFIDAVIT
             OF NONCOMPLIANCE (THE “AFFIDAVIT”) THAT WILL
             REQUEST, AMONG OTHER THINGS, THAT THIS COURT
             GRANT U.S. BANK TRUST RELIEF FROM THE AUTOMATIC
             STAY AND, UPON COURT APPROVAL OF THE AFFIDAVIT
             AND THE GRANTING OF RELIEF FROM STAY, U.S. BANK
             TRUST MAY PURSUE ITS RIGHTS AND REMEDIES PURSUANT
             TO THE NOTE AND MORTGAGE WITHOUT FURTHER
             HEARING, INCLUDING BUT NOT LIMITED TO PURSUING ITS
             RIGHT TO FORECLOSE THE MORTGAGE AND TO PURSUE
             SUMMARY PROCESS PROCEEDINGS.

    D. By entering into this Stipulation, U.S. Bank Trust in no way waives or forfeits
       its rights to collect any pre-petition or post-petition arrears under applicable
       law, and in no way alters the terms, conditions, or its rights under the Note
       and Mortgage.


                    [Signatures appear on the following page]




                                         3
  Case 18-11293     Doc 53   Filed 03/26/19 Entered 03/26/19 16:26:44      Desc Main
                               Document     Page 4 of 4



U. S. BANK TRUST N.A., AS TRUSTEE OF           DAVID CROSS,
THE BUNGALOW SERIES F TRUST, AS
SERVICED BY BSI FINANCIAL SERVICES,

By its attorneys,                              By his attorney,

SASSOON & CYMROT, LLP,

/s/ Stephanie E. Babin                         /s/ Peter M. Daigle
Stephanie E. Babin, Esq. (BBO#689167)          Peter M. Daigle, Esq.
Richard C. Demerle, Esq. (BBO#652242)          The Law Office of Peter M. Daigle, P. C.
84 State Street                                1550 Falmouth Road, Suite 10
Boston, MA 02109                               Centerville, MA 02632
(617) 720-0099                                 (508) 771-7444
SBabin@SassoonCymrot.com                       pmdaigleesq@yahoo.com

DATE: March 26, 2019


                      MLBR APPENDIX 8 REPRESENTATION

       Pursuant to MLBR Appendix 8, Rule 8, Stephanie E. Babin, Esq. of the law firm
of Sassoon & Cymrot, LLP hereby represents that she has authority to consent on behalf
of other parties who are purported signatories to the above document – specifically, the
consent of Peter M. Daigle, Esq., counsel to debtor David Cross.

                                            /s/ Stephanie E. Babin
                                            Stephanie E. Babin, Esq.




                                           4
